Citation Nr: 1519915	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety, and to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for PTSD.  

An August 2013 statement of the case (SOC) implicitly reopened the claim of service connection for PTSD and addressed it on the merits.  Notwithstanding, whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The issue of service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety, and to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed February 2002 rating decision denied service connection for PTSD based on a finding that a current diagnosis of PTSD was not shown; new and material evidence was not received during the one-year appeal period.  

2. Evidence received since the February 2002 rating decision includes private medical opinions that tend to show that the Veteran has a current diagnosis of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

Evidence received since the February 2002 rating decision that denied service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claims.  However, inasmuch as this decision reopens the Veteran's claim of service connection for PTSD, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In August 2001, the Veteran filed an original claim of service connection for PTSD, which was denied by a February 2002 rating decision based on a finding that a current diagnosis of PTSD was not shown.  The Veteran did not file a timely appeal of the February 2002 decision, and no additional evidence was received within one year of that decision.  Consequently, the February 2002 denial of his claim of service connection for PTSD is final.  38 U.S.C.A. § 7105; see Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Evidence received since the February 2002 rating decision includes a March 2012 medical opinion from B.K., a private licensed professional counselor, and a January 2014 medical opinion from N.D., a private psychiatrist, that tend to show that the Veteran now has a diagnosis of PTSD.  Such evidence considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds such evidence is new and material, and that the claim must be reopened.  


ORDER

Since new and material evidence has been received to reopen the claim of service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim of service connection for PTSD, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  As an initial matter, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric symptoms and diagnoses of including PTSD, depression, and anxiety.  The Board has recharacterized the issue on appeal accordingly.  

The Board finds that further development of the record is needed for proper adjudication of the reopened claim.  The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.  The stressor event (required to substantiate service connection for PTSD) has been conceded, as he was awarded the Combat Infantryman Badge.  The record contains medical opinions that both support and are against a finding that he has an acquired psychiatric disability, to include PTSD, which is related to service/combat therein.  A December 2001 VA examiner did not find any Axis I diagnosis.  A December 2012 VA examiner found that the Veteran did not meet the criteria for a PTSD diagnosis under the DSM-IV, but diagnosed depression secondary to nonservice-connected hypothyroidism.  A March 2012 private psychiatric assessment report from B.K. shows a diagnosis of major depressive disorder and a provisional diagnosis of PTSD.  A January 2014 private psychiatric evaluation report from Dr. N.D. shows diagnoses of PTSD, neurotic depression, and generalized anxiety related to the Veteran's service in Vietnam.  The Board notes that VA and private medical opinions of record conflict as to whether the Veteran meets criterion C and D for a diagnosis of PTSD under the DSM-IV.  Furthermore, in the April 2014 informal hearing presentation, the Veteran's representative asserted that the Veteran has "depression secondary to [his] service connected disabilities."  The record does not contain a medical opinion regarding this newly alleged theory of secondary service connection.  Accordingly, a remand is necessary to clarify the Veteran's psychiatric diagnosis and obtain medical nexus opinions regarding direct and secondary service connection for an acquired psychiatric disability.  

Furthermore, in a December 2013 statement (in lieu of VA Form 646), the Veteran's representative indicated that the Veteran receives Social Security Administration (SSA) disability benefits "due to a nervous condition."  As SSA records pertaining to his "nervous condition" are pertinent to the claim of service connection for an acquired psychiatric disability, they must be sought.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure from SSA a copy of any determination regarding a claim by the Veteran for SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reasons why they are unavailable).  

2. Thereafter, the AOJ must arrange for an examination of the Veteran by a psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The entire record (including a copy of this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each psychiatric disability found.  

(b) Specifically, does the Veteran have a diagnosis of PTSD related to his service (to include as due to the conceded combat stressor)?  If PTSD is not diagnosed, please identify the criteria necessary for such a diagnosis that are not met.  Please consider and discuss as necessary the 2012 VA examination report which found that neither Criterion C nor Criterion D were met and the March 2012 and January 2014 private medical opinions with respect to criterion C and D for a diagnosis of PTSD under the DSM-IV.

(c) With respect to any currently diagnosed psychiatric disability other than PTSD, and to include major depressive disorder and a generalized anxiety disorder, please opine (i) whether such disability is 
at least as likely as not (i.e., a 50% or better probability) related to the Veteran's service (to include as related to combat therein); and (ii) whether such disability is at least as likely as not (i.e., a 50% or better probability) caused by his service-connected ischemic heart disease and/or type 2 diabetes mellitus; and (iii) whether such disability is at least as likely as not (i.e., a 50% or better probability) aggravated by his service-connected ischemic heart disease and/or type 2 diabetes mellitus. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


